Third District Court of Appeal
                                State of Florida

                          Opinion filed January 23, 2019.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                               No. 3D18-2578
        Lower Tribunal Nos. 06-30662, 92-34188B, 94-14594, 94-18953
                             ________________


                            Wallace C. Jones, Jr.,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

      Wallace C. Jones, Jr., in proper person.

      Ashley Brooke Moody, Attorney General, for appellee.


Before EMAS, C.J., and SALTER and FERNANDEZ, JJ.

      PER CURIAM.
      Pursuant to Rule 9.141(b), Florida Rules of Appellate Procedure, we treat

Wallace Jones’ petition for writ of certiorari as an appeal taken from an order

summarily denying his motion for postconviction relief under Rule 3.850, Florida

Rules of Criminal Procedure. Finding no error in the trial court’s determination, we

affirm.




                                         2